United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 03-3578
                                    ___________

United States of America,                *
                                         *
               Appellee,                 *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Nebraska
Gailyn Bass,                             *
                                         *    [UNPUBLISHED]
               Appellant.                *
                                    ___________

                              Submitted: May 18, 2004
                                 Filed: July 6, 2004
                                  ___________

Before BYE, McMILLIAN, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.

       Gailyn Bass appeals from the final judgment entered in the District Court1 for
the District of Nebraska upon a jury verdict finding him guilty of conspiring to
distribute and possess with intent to distribute 50 grams or more of a mixture
containing cocaine base, in violation of 21 U.S.C. § 846. The district court sentenced
Bass to 210 months imprisonment and 5 years supervised release. For reversal Bass
argues (1) there was insufficient evidence to support his conviction; (2) the Assistant
United States Attorney (AUSA) asked a witness improper questions relating to race

      1
       The Honorable Richard G. Kopf, Chief Judge, United States District Court for
the District of Nebraska.
during the trial; and (3) the district court erred in including in his criminal history
score a void juvenile conviction. For the reasons discussed below, we affirm the
judgment of the district court.

       We conclude that the evidence, viewed most favorably to the verdict, was
sufficient to support Bass’s conviction. See United States v. Ramirez, 350 F.3d 780,
783 (8th Cir. 2003) (standard of review). Eight witnesses testified about Bass’s
involvement in the sale of crack cocaine and the amounts they saw him buy or sell.
Although all of the witnesses testified pursuant to plea agreements in exchange for
lighter sentences, the jury was aware of the plea agreements and any inconsistencies
between the witnesses’ trial testimony and prior statements. See United States v.
Rodriguez-Mendez, 336 F.3d 692, 696 (8th Cir. 2003) (credibility of witnesses is to
be determined by jury); United States v. Tensley, 334 F.3d 790, 794-95 (8th Cir.
2003) (testimony of co-conspirators with plea agreements was sufficient to support
jury’s determination of guilt on conspiracy charge).

       We also conclude that no plain error occurred when, on redirect examination,
the AUSA asked Sergeant Michael Garnett whether “crack cocaine distribution tends
to take place in Lincoln, Nebraska, in the African-American community.” See United
States v. Griffith, 301 F.3d 880, 883 (8th Cir. 2002) (plain error is unobjected-to error
so prejudicial as to have affected defendant’s substantial rights, resulting in
miscarriage of justice), cert. denied, 537 U.S. 1225 (2003). Bass’s counsel had
questioned Garnett on cross-examination about the use of undercover officers as an
investigative tool in drug cases. The AUSA then elicited Garnett’s response to the
above question--and his confirmation that no African-American undercover officers
worked in the Lincoln narcotics unit during the relevant time--in an apparent effort
to show why undercover officers had not been used in Bass’s case. Cf. United States
v. Womochil, 778 F.2d 1311, 1315 (8th Cir. 1985) (when cross-examination results
in false impression left on jury, government may clarify issue on redirect even if it
includes presentation of otherwise inadmissible evidence).

                                          -2-
      Finally, we conclude that the district court did not clearly err by including
Bass’s juvenile conviction in his criminal history score without certifying to the
Nebraska Supreme Court a question regarding the validity of the conviction. See
United States v. Paden, 330 F.3d 1066, 1067 (8th Cir. 2003) (standard of review);
United States v. Strange, 102 F.3d 356, 362 (8th Cir. 1996) (defendant is not
permitted to challenge prior conviction in federal sentencing proceeding unless
defendant claims previous conviction was obtained following unconstitutionally
unsound waiver of counsel).

      Accordingly, we affirm.
                     ______________________________




                                        -3-